UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

KYLA WILLIAMS,                                  :
                                                :
       Plaintiff,                               :       Civil Action No.:      16-0733 (RC)
                                                :
       v.                                       :       Re Document Nos.:      10, 12
                                                :
NANCY A. BERRYHILL,1                            :
Acting Commissioner of the                      :
Social Security Administration,                 :
                                                :
       Defendant.                               :

                                  MEMORANDUM OPINION

              DENYING PLAINTIFF’S MOTION FOR JUDGMENT OF REVERSAL;
             GRANTING DEFENDANT’S MOTION FOR JUDGMENT OF AFFIRMANCE

                                     I. INTRODUCTION

       Plaintiff, Ms. Kyla Williams, unsuccessfully applied for supplemental security income

(SSI) benefits. Her appeal was rejected by an Administrative Law Judge (ALJ), and Ms.

Williams sought this Court’s review of the ALJ’s decision. After this case was referred to

Magistrate Judge Deborah A. Robinson for full case management, Magistrate Judge Robinson

recommended that the Court affirm the denial of benefits. Because the Court agrees with

Magistrate Judge Robinson’s conclusions, the Court will adopt the report, grant the Defendant’s

motion for affirmance, and deny Ms. Williams’s motion for reversal.




       1
         Acting Secretary Berryhill is substituted as a defendant in accordance with Federal Rule
of Civil Procedure 25(d).
                                       II. BACKGROUND

        Ms. Williams applied for SSI benefits in 2012. AR 193–99.2 She reported that she was

disabled due to pain in her knee, manic depression, and bipolar disorder. AR 237. The Social

Security Administration denied Ms. Williams’s application. AR 108. Ms. Williams appealed the

denial to an ALJ, resulting in a hearing, see Transcript, AR 38–66, and eventually a written

opinion affirming the denial, see ALJ Decision, AR 18–30. The ALJ concluded that Ms.

Williams did have multiple severe impairments—namely, degenerative joint disease, obesity,

and bipolar disorder. ALJ Decision, AR 22. However, the ALJ concluded that Ms. Williams did

not qualify for SSI benefits because she still had the ability, or residual functional capacity, to

perform limited types of work. ALJ Decision AR 24. Specifically, the ALJ found that Ms.

Williams could:

       perform sedentary work . . . except [Ms. Williams] cannot operate foot controls
       with her right foot. She cannot climb ladder[s], ropes, or scaffolds or crawl. She
       can occasionally balance, stoop, kneel, and crouch. [Ms. Williams] should avoid
       exposure to extreme cold and exposure to workplace hazards such as unprotected
       machinery and unprotected heights. [Ms. Williams] is limited to performing
       simple, routine, and repetitive tasks; in a work environment free of fast paced
       production requirements; involving only simple, work-related decisions; with few,
       if any, work place changes. She can have no interaction with the public and only
       occasional interaction with co-workers and supervisors.

ALJ Decision, AR 24. Because the ALJ concluded that Ms. Williams’s residual functional

capacity permitted her to perform work existing in significant quantities in the national economy,

the ALJ concluded that she was not disabled. ALJ Decision, AR 24–29.

       The dispute between the parties focuses on the ALJ’s conclusions concerning Ms.

Williams’s psychiatric conditions, which Ms. Williams argued the ALJ did not adequately



       2
        Citations to the Administrative Record (AR) docketed at ECF No. 6 use the page
numbers that run to 573 in the bottom-right corner.


                                                  2
consider in determining her residual functional capacity. Ms. Williams presented assessments

from three psychiatrists—Dr. Prayaga,3 Dr. Rehman, and Dr. Panbehi.4 ALJ Decision, AR 27.

Drs. Prayaga and Rehman had treated Ms. Williams, and Dr. Panbehi was familiar with her

treatment records. ALJ Decision, AR 27. Each psychiatrist stated, with some variation, that Ms.

Williams’s psychiatric conditions prevented her from working.5 ALJ Decision, AR 27. The ALJ


       3
          Various documents in the record differ in their spelling of the name of Ms. Williams’s
first psychiatrist. See, e.g., Def.’s Mot. Affirmance & Opp’n Pl.’s Mot. at 6, ECF No. 12
(Pryagga); AR 546 (Pryagga). The Court uses the ALJ’s spelling of “Prayaga.”
       4
         The spelling of the name of Ms. Williams’s third psychiatrist is also rendered in various
ways. See Pl.’s Obj. R&R at 2, ECF No. 17 (Penhebi and Penjabi). The Court uses the ALJ’s
spelling of “Panbehi.”
       5
          Dr. Prayaga submitted a standard form entitled “Mental Residual Functional Capacity
Assessment.” The form comprised several pages of checkboxes for different aspects of cognitive
function. Dr. Prayaga checked “markedly limited” for every aspect. Prayaga Assessment, AR
537–540. In the section for comments, Dr. Prayaga wrote that Ms. Williams could not work.
Prayaga Assessment, AR 540. (Although the handwritten portion is difficult to decipher, the ALJ
also interpreted it as stating that Ms. Williams could not work. See ALJ Decision, AR 27.) The
Court notes that the signature of the doctor completing the form is illegible, but neither side has
objected to the ALJ’s statement that it was completed by Dr. Prayaga, so the Court does not
address this further.
        Dr. Rehman also submitted the same Mental Residual Functional Capacity Assessment.
For fifteen of the categories, “markedly limited” was checked, and “moderately limited” was
checked for the remaining five categories. Rehman Assessment, AR 542–44. In the comments
section, Dr. Rehman wrote that Ms. Williams was “not recommended for work @ this time.”
Rehman Assessment, AR 544. The Court notes that the signature on this assessment is likewise
indecipherable, but does not disturb the ALJ’s conclusion that the assessment was submitted by
Dr. Rehman.
        Dr. Panbehi wrote a letter concluding that “Ms. Williams’[s] psychiatric condition would
cause her to be off task in a work setting at least 20% of the time . . . . she would need to be
reminded of work-related tasks 5 or more times a day” and “her mental health condition would
cause her to miss three or more days of work a month.” Letter from Dr. Bahram Panbehi to Mr.
Mayor (Oct. 9, 2014), AR 545.
        Dr. Panbehi’s letter responded to questions that the ALJ asked the vocational expert at
the hearing. See ALJ Transcript, AR 63 (in response to the ALJ’s questions of “[W]hat if—
again, I’m trying to envision what the treatment records might show, so I don’t have the evidence
to support this now . . . . [L]et’s say that the person would need to be reminded of tasks . . . . five
times per day. Would that be a factor? . . . And if someone were off-task 20 percent of the
workday, would that affect any of these jobs? . . . And then if someone had unexcused or
unscheduled absences three or more times per month, would that have an impact?,” the
vocational expert stated that any of the three impairments would prevent a person from


                                                  3
also considered some of Ms. Williams’s treatment notes. ALJ Decision, AR 27; see also

Psychiatric Encounter Notes, AR 547–72. The treatment notes spanned from August 7, 2013 to

August 27, 2014.6 Psychiatric Encounter Notes, AR 547–72. The substance of the treatment

notes varies very little from encounter to encounter, and the written comments are often repeated

verbatim from visit to visit. See generally Psychiatric Encounter Notes, AR 547–72. In general,

the treatment notes indicate that Ms. Williams’s condition was stable and that no new major

concerns were present. See generally Psychiatric Encounter Notes, AR 547–72.7



performing the jobs the expert identified). Dr. Panbehi’s letter was submitted prior to the ALJ’s
decision of November 2014 and was explicitly considered by the ALJ. See ALJ Decision, AR 27
(“A psychiatrist, Bahram Panbehi, M.D., stated on October 9, 2014, . . . . The undersigned gives
this opinion little weight because the psychiatric progress [reports] do not support this
assessment . . . .”).
       6
         It is unclear which psychiatrist prepared the treatment notes. According to Plaintiff, Dr.
Prayaga was Ms. Williams’s first psychiatrist, and he stopped seeing her in “late 2013.” Pl.’s
Mot. J. Reversal at 2, ECF No. 10. After Dr. Prayaga, Ms. Williams saw Dr. Rehman until “right
before [the] October 1, 2014 hearing.” Pl.’s Mot. J. Reversal at 3. This timeline suggests that
most of the treatment notes were created by Dr. Rehman. The ALJ and Defendant do not
advance an opinion about who created the treatment notes.
       7
          The treatment notes take two different formats. From August 7, 2013 to December 6,
2013, the form comprises several pages of checkboxes. Psychiatric Encounter Notes, AR
547–61. Then, from January of 2014 onward, the form consists of several general categories
with typewritten comments in each category. Psychiatric Encounter Notes, AR 562–72. The
typewritten comments appear verbatim, suggesting that the form was computer-generated in the
style of teacher comments on a report card.
        The treatment notes from August 2013 to October 2013—using the checkbox form—indicate
that Ms. Williams’s condition remained the same; that her mood and sleep were normal; and that
she experienced no substance abuse or psychotic symptoms. AR 547–555. All also note, without
elaboration, that her cognitive functioning was “[i]mpaired.” AR 548, 551, 554. One indicates
that she experienced medication side effects and concentration problems. AR 550. The final two
forms, for October and December of 2013, are almost entirely blank except for the medication
plan, signature, and date. AR 556–61.
        The treatment notes from January 2014 to August 2014—using typewritten notes in each
category—are similarly repetitive. Each states verbatim that “Patient reports feeling better/well,
denies any new Complaint, medication/s side effects, thoughts of hurting self/others or any
hallucinations. Patient sleeps 6-8 hrs/night and likes to continue the present treatment.” AR
562–72. None mentions cognitive function, although all include the notations
“Concentration=good” and “Thought process=logical.” AR 562–72.


                                                 4
       In considering the evidence from Ms. Williams’s psychiatrists, the ALJ concluded that

Dr. Prayaga’s letter was entitled to “little weight” because the treatment records “evidence[d] a

much higher level of functioning” than the letter. ALJ Decision, AR 27. Similarly, the ALJ

concluded that Dr. Rehman’s letter should receive “little weight” because “it comes from a

checkbox form that is not supported by [Ms. Williams’s] treatment records showing much less

significant symptomatology.” ALJ Decision, AR 27. Finally, the ALJ gave Dr. Panhebi’s letter

“little weight” because it was not supported by Ms. Williams’s psychiatric progress reports or

treatment notes. ALJ Decision, AR 27. In discounting these three assessments, the ALJ also

considered Ms. Williams’s ability to perform the tasks of daily living—such as using public

transit, shopping, cooking, and caring for her son—and that her symptoms may not be as severe

as she stated because of her “lack of compliance” with medical advice. ALJ Decision, AR 25. In

addition, the ALJ weighed the opinions of two state agency consultants, who advised—concerning

Ms. Williams’s psychiatric conditions—that she was “moderately” limited in her ability to concentrate

and work with others. ALJ Decision, AR 26–27; see also AR 73–77, 103–04.8 The ALJ gave the

state consultants’ opinions “some weight” but noted that they frequently used the term

“moderate,” which “is vague and can encompass a range of functioning.” ALJ Decision, AR 27.

       Ultimately, after weighing all of the evidence, including the three assessments, the ALJ

concluded that, although “[Ms. Williams’s] medically determinable impairments could be


       8
         One of the state consultants, Dr. Brandon, concluded that Ms. Williams’s psychiatric
conditions would not restrict her activities of daily living, would “[m]oderate[ly]” restrict her
social functioning, and would “[m]oderate[ly]” restrict her concentration and persistence. AR
74–75. In evaluating Ms. Williams’s ability to concentrate and interact socially, Dr. Brandon
found that in some regards Ms. Williams’s was not significantly limited, but in some regards she
was “[m]oderately limited.” AR 76–77.
        The other state consultant, Dr. Cott, likewise concluded that Ms. Williams had some
areas of “[m]oderately limited” capacity for concentration and social interactions and other areas
of insignificant limitations. AR 103–04.


                                                 5
expected to cause the alleged symptoms,” “[Ms. Williams’s] statements concerning the intensity,

persistence and limiting effects of these symptoms are not entirely credible.” ALJ Decision, AR

24–25. In weighing all of the evidence about Ms. Williams’s psychiatric state, the ALJ concluded

that “the more probative evidence of record” supported that Ms. Williams had “an ability to

perform work within [her identified] residual functional capacity.” ALJ Decision, AR 28.

       Ms. Williams sought this Court’s review of the ALJ’s decision in accordance with 42

U.S.C. § 1383(c). Compl. ¶ 2, ECF No. 1. Ms. Williams moved for reversal of the ALJ’s

decision, Pl.’s Mot. J. Reversal, ECF No. 10, and Defendant moved for affirmance, Def.’s Mot.

Affirmance & Opp’n Pl.’s Mot., ECF No. 12.9 The case was referred to Magistrate Judge

Robinson for full case management. Order (June 15, 2016), ECF No. 9; Docket Entry (Nov. 29,

2016). Magistrate Judge Robinson’s Report and Recommendation concluded that the ALJ’s

opinion should be affirmed. Report & Recommendation (R&R), ECF No. 16. Ms. Williams

objected to the R&R, Pl.’s Obj. R&R, ECF No. 17, and Defendant responded, Def.’s Resp. Pl.’s

Obj., ECF No. 18.


                                    III. LEGAL STANDARD

       Two standards of review are at issue here—first, the standard applicable to the report and

recommendation of a magistrate judge, and second, the standard applicable to the decision of the ALJ.

       As to the first, Local Civil Rule 72.3 states that “[a] district judge shall make a de novo

determination of those portions of a magistrate judge’s findings and recommendations to which

objection is made . . . .” LCvR 72.3(c); see also 28 U.S.C. § 636(b)(1) (providing that when a



       9
         The document docketed at ECF No. 12 as Defendant’s motion for judgment of
affirmance is also docketed at ECF No. 13 as Defendant’s opposition to Ms. Williams’s motion
for reversal. The Court cites exclusively to ECF No. 12.


                                                  6
magistrate judge is designated to submit proposed findings of fact and recommendations, “[a]

judge of the court shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made”); Porter v. Colvin, 951 F.

Supp. 2d 125, 128–29 (D.D.C. 2013). Even where there is no objection by the parties, “[a]

district judge may accept, reject, or modify, in whole or in part, the findings and

recommendations of the magistrate judge.” LCvR 72.3(c); see also 28 U.S.C. § 636(b)(1). Here,

because Ms. Williams objects to the conclusions of the R&R, the review of the magistrate

judge’s R&R will be de novo.

       As to the second, “[p]ursuant to Section 205(g) of the Social Security Act, district courts

review decisions of the SSA Commissioner, made through the ALJ, to determine whether [the]

findings are supported by substantial evidence in the record.” Porter, 951 F. Supp. 2d at 129

(citation omitted); see also 42 U.S.C. § 405(g) (“The findings of the Commissioner of Social

Security as to any fact, if supported by substantial evidence, shall be conclusive[.]”); Butler v.

Barnhart, 353 F.3d 992, 999 (D.C. Cir. 2004) (“The Commissioner’s ultimate determination will

not be disturbed if it is based on substantial evidence in the record and correctly applies the

relevant legal standards.” (citations omitted)). For these purposes, substantial evidence “means

such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

Richardson v. Perales, 402 U.S. 389, 401 (1971) (citation omitted). Substantial evidence is

“more than a scintilla, but . . . something less than a preponderance of the evidence.” Fla. Gas

Transmission Co. v. FERC, 604 F.3d 636, 645 (D.C. Cir. 2010) (citation omitted).

       The substantial evidence standard is “highly deferential” to the ALJ’s decision. Rossello

ex rel. Rossello v. Astrue, 529 F.3d 1181, 1185 (D.C. Cir. 2008). “[B]ecause the broad purposes

of the Social Security Act require a liberal construction in favor of disability,” the evidence




                                                  7
should be viewed to favor the plaintiff. Davis v. Shalala, 862 F. Supp. 1, 4 (D.D.C. 1994).

However, although the district court must “carefully scrutinize the entire record,” Brown v.

Barnhart, 370 F. Supp. 2d 286, 288 (D.D.C. 2005), to determine whether the ALJ has “analyzed

all evidence and has sufficiently explained the weight . . . given to obviously probative exhibits,”

Lane-Rauth v. Barnhart, 437 F. Supp. 2d 63, 65 (D.D.C. 2006) (quoting Butler, 353 F.3d at 999),

the district court cannot “re-weigh the evidence and reach its own determination,” Maynor v.

Heckler, 597 F. Supp. 457, 460 (D.D.C. 1984). See also Martin v. Apfel, 118 F. Supp. 2d 9, 13

(D.D.C. 2000) (holding that the ALJ “cannot merely disregard evidence which does not support

his conclusion”). It is the plaintiff’s burden to show that the ALJ’s decision lacked substantial

evidence. Cunningham v. Colvin, 46 F. Supp. 3d 26, 32–33 (D.D.C. 2014) (citing Muldrow v.

Astrue, No. 11-1385, 2012 WL 2877697, at *6 (D.D.C. July 11, 2012)).


                                        IV. DISCUSSION

       As Magistrate Judge Robinson noted, “Plaintiff’s sole argument for reversal is that the

ALJ’s decision was contrary to law, in that the ALJ afforded improper weight to the record

evidence of Plaintiff’s three treating psychiatrists.” R&R at 4. The ALJ discounted the

assessments of the three doctors because the ALJ found that the treatment notes and other record

evidence did not support the conclusions of the assessments. AJD Decision, AR 24–28. Ms.

Williams concedes that the treatment notes “are exceptionally sparse and . . . do not provide any

direct support for the opinions describing serious psychiatrically-caused limitations that are

contained in the evaluations” and that “because [the treatment] notes each month say that the

patient reports feeling better, the notes do appear to be inconsistent with the opinions” of the




                                                 8
doctor’s assessments.10 Pl.’s Mot. J. Reversal at 6. Nevertheless, Ms. Williams argues that the

ALJ’s “use of the treatment notes to discredit the opinions of these three treating psychiatrists

was inappropriate.” Pl.’s Mot. J. Reversal at 6.

        First, Ms. Williams argues that this Court should adopt the Seventh Circuit’s position in

Herrmann v. Colvin. Pl.’s Mot. J. Reversal at 6–7. The court in Herrmann held:

        [The ALJ] state[d] that the opinion of one of the applicant’s treating physicians[]
        would be “given no significant weight, because the functional limitations are not
        supported by [the doctor’s] sparse treatment statement notes or by examination
        findings made by other physicians.” The administrative law judge seems to have
        thought that a physician’s evidence can be disregarded unless he has detailed
        notes to back it up and other physicians provide identical evidence even if they
        don’t contradict him—in other words no credibility without corroboration. These
        are insufficient grounds for disbelieving the evidence of a qualified professional.

Herrmann v. Colvin, 772 F.3d 1110, 1111 (7th Cir. 2014). However, even if the Court

considered this out-of-circuit precedent, Herrmann is inapposite here. As Magistrate Judge

Robinson notes, the ALJ did not discount the assessments because the treatment notes were too

sparse—rather, the ALJ discounted the assessments because the sparse statements in the

treatment notes contradicted the assessments’ conclusions about Ms. Williams’s capacity. See

R&R at 7 (“The ALJ in the instant case, however, did not require corroboration from Plaintiff’s

treatment notes, but rather identified inconsistencies between the treatment notes and the

opinions of Plaintiff’s psychiatrists.”).



        10
          In addition, Ms. Williams argues that because the treatment notes “never varied, not by
as much as one word, from month to month,” it would be “more reasonable” to conclude that
they “were intended to primarily keep track of the fact that [the doctor] had met with [Ms.
Williams] that month” rather than to “accurately reflect[] how well [Ms. Williams] was doing.”
Pl.’s Mot. J. Reversal at 9. Even if the Court accepts, arguendo, that Ms. Williams’s
interpretation is “more reasonable,” the highly deferential standard of review for substantial
evidence does not permit the Court to overturn the ALJ’s contrary decision to interpret the
treatment notes as evidence of Ms. Williams’s psychiatric condition during treatment.



                                                   9
       Second, Ms. Williams argues that the ALJ failed to give the three assessments the

“controlling weight” that the applicable regulations designate for the opinion of a treating

physician unless the opinion is “inconsistent with other substantial evidence.” Pl.’s Mot. J.

Reversal at 10 (citing 20 C.F.R. § 404.1527(d)). However, in this case the ALJ identified

substantial evidence inconsistent with the assessments: (1) the treatment notes, (2) the state

consultants, (3) Ms. Williams’s ability to conduct the tasks of daily life, and (4) Ms. Williams’s

documented lack of compliance with medical advice. ALJ Decision, AR 25–28. Based upon this

inconsistent evidence, the ALJ was permitted to not give the treating physicians’ opinions

controlling weight. See Grant v. Astrue, 857 F. Supp. 2d 146, 153–54 (D.D.C. 2012) (upholding

the ALJ’s decision to not give the opinion of the treating physician controlling weight because

the ALJ had discussed contrary substantial evidence in the form of contradictory treatment notes,

contradictory opinions from consultants, and the lack of laboratory tests supporting the treating

physician’s opinion).

       Furthermore, the ALJ’s explanation for discounting the assessments was sufficient. In

this circuit, “[w]e [] require an ALJ ‘who rejects the opinion of a treating physician [to] explain

his reasons for doing so.’” Jones v. Astrue, 647 F.3d 350, 355 (D.C. Cir. 2011) (quoting Butler,

353 F.3d at 999). This requires that the ALJ at least “note[] the contradictory evidence in the

record.” Jones v. Astrue, 647 F.3d 350, 356 (D.C. Cir. 2011) (quoting Butler, 353 F.3d at 1002));

see also Grant, 857 F. Supp. 2d at 155 (“The regulations require only that ‘good reasons’ be

provided for the weight given a treating physician’s opinion.” (citing Turner, 710 F. Supp. 2d at

106)). The Court agrees with Magistrate Judge Robinson’s conclusion that “the ALJ here did

acknowledge and cite the contrary evidence in the record” in the form of the treatment notes, as




                                                 10
well as the opinions of the state consultants and Ms. Williams’s daily activities. R&R at 5; see

also R&R at 5–7.

       The Court therefore agrees with the conclusion of Magistrate Judge Robinson that “the

ALJ’s decision is supported by substantial evidence in the record and was made in accordance

with the applicable law.” R&R at 5. The ALJ’s decision was based on “such relevant evidence as

a reasonable mind might accept as adequate to support a conclusion.” Richardson v. Perales, 402

U.S. 389, 401 (1971) (citation omitted). The Court notes that its review of the ALJ’s decision is

necessarily highly deferential. See Rossello ex rel. Rossello v. Astrue, 529 F.3d 1181, 1185 (D.C.

Cir. 2008). The Court has examined the evidence in the record, and concluded that the ALJ

sufficiently explained the weight accorded to each exhibit. Moreover, the Court is mindful that it

cannot “re-weigh the evidence and reach its own determination.” Maynor v. Heckler, 597 F.

Supp. 457, 460 (D.D.C. 1984).

       In objecting to the R&R, Ms. Williams raises largely the same arguments from her initial

motion, including the argument concerning Herrmann—which this Court has already discussed.

Pl.’s Obj. R&R at 1–2. Ms. Williams also argues that the ALJ erred in weighing the evidence by

“discounting the opinions of all three treating psychiatrists because they were inconsistent with

the treatment notes of one of them.” Pl.’s Obj. R&R at 3. However, as discussed above, the ALJ

relied on evidence in the record other than the treatment notes in deciding not to give the opinion

of Ms. Williams’s treating psychiatrists controlling weight. Ms. Williams also analogizes this

case to Porter v. Colvin, where a court determined that the ALJ gave too little weight to the

opinions of treating physicians. Pl.’s Obj. R&R at 3–4. However, in Porter the ALJ had

discounted the opinions because they had “opined on Plaintiff’s disability.” Porter v. Colvin, 951

F. Supp. 2d 125, 132 (D.D.C. 2013). Furthermore, the ALJ in Porter rejected the reports “in their




                                                11
totality” and “also disregarded the substantive information contained in these reports.” Id. at 133

(citation omitted). Here, unlike in Porter, the ALJ did not discount the assessments because they

reached an ultimate conclusion on Ms. Williams’s disability, or discount them in their totality.

Instead, the ALJ identified a variety of sources of contradictory evidence in the record to explain

why the ALJ did not give the assessments controlling weight.11 Because Ms. Williams has not

met her burden of demonstrating lack of substantial evidence supporting the ALJ’s conclusion,

this Court will adopt Magistrate Judge Robinson’s R&R and affirm the ALJ’s decision.


                                       V. CONCLUSION

       For the foregoing reasons, Plaintiff’s Motion for Judgment of Reversal (ECF No. 10) is

DENIED and Defendant’s Motion for Judgment of Affirmance (ECF No. 12) is GRANTED.

An order consistent with this Memorandum Opinion is separately and contemporaneously issued.


Dated: July 31, 2017                                               RUDOLPH CONTRERAS
                                                                   United States District Judge




       11
           If the Court considered Ms. Williams’s reliance on the out-of-circuit case Knight v.
Colvin, it would find it inapposite. See Pl.’s Obj. R&R at 4. The court in Knight found that the
ALJ had erred by discounting the opinions of treating physicians without “explain[ing] how the
opinions are inconsistent with the treatment records” or presenting other substantial evidence
contradicting the treatment records. Knight v. Colvin, No. 14-465, 2016 WL 1237886, at *9
(N.D. Ind. Mar. 30, 2016). Here, the ALJ did explain the inconsistencies between the
assessments and the treatment records, and did identify other, substantial contrary evidence.


                                                12